Citation Nr: 0946752	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
vasovagal syncope with headaches for the period prior to May 
20, 2009.

2.  Entitlement to an evaluation in excess of 60 percent for 
vasovagal syncope with headaches for the period beginning May 
21, 2009.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 until 
November 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In February 2007, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in August 2008, the 
Court granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's February 2007 
decision.  The case was subsequently returned to the Board 
for appellate review.  

After considering the Joint Motion for Remand, the Board, in 
a February 2009 decision, remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

During the pendency of the appeal, the RO granted an 
increased 60 percent evaluation for vasovagal syncope with 
headaches, effective May 21, 2009.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal.

The issue of whether an extraschedular rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to May 21, 2009, the Veteran's 
vasovagal syncope with headaches was not manifested by 1 
major seizure in 4 months over the last year, or 9-10 minor 
seizures a week.

2.  For the period prior to May 21, 2009, the Veteran's 
vasovagal syncope was not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  For the period beginning May 21, 2009, the Veteran's 
vasovagal syncope with headaches are not manifested by 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures a week.

4.  For the period beginning May 21, 2009, the Veteran's 
vasovagal syncope with headaches was not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for vasovagal syncope with headaches for the period prior to 
May 21, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8911, 4.130, Diagnostic Code 9413 
(2009).

2.  The criteria for an evaluation in excess of 60 percent 
evaluation for vasovagal syncope with headaches for the 
period beginning May 21, 2009 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8911, 4.130, 
Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that VA must also include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was partially satisfied by way 
of letters sent to the Veteran dated in August 2004, 
September 2004, March 2009 and April 2009.  The August 2004 
and September 2004 letters advised the Veteran of the 
information required to substantiate the claim and the 
evidence VA would provide and the evidence the Veteran should 
seek to provide.  The August 2004 letter specifically advised 
the Veteran to submit evidence indicting the vasovagal 
syncope had increased in severity and advised the Veteran 
that she may submit her own statement as to symptoms, 
frequency, severity, other involvement extension and 
additional disablement caused by the syncope.  Although the 
letter never specifically addressed the effect of the 
disability on employment, such error was harmless as the 
Veteran frequently provided statements and evidence 
documenting the effect of her vasovagal syncope on her 
employment. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  Additionally, although the Veteran was never 
notified of how VA determines the effective dates, such error 
was harmless given that an increased evaluation is being 
denied and hence no further rating or effective date will be 
assigned with respect to this claimed condition.  Id.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and employment records in support of her 
claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in October 2008 that she had 
no further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The RO granted service connection for vasovagal syncope in a 
March 1991 rating decision.  At that time a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8999-8911.  A subsequent April 1996 rating decision 
granted an increase 20 percent evaluation.  The Veteran 
disagreed with the decision and the Board granted a 30 
percent evaluation in a July 2001 decision.  The 30 percent 
evaluation was implemented in a November 2001 rating 
decision.  

In May 2004, the Veteran contended the 30 percent rating 
evaluation did not accurately reflect the severity of her 
disability and applied for an increased evaluation.  The RO, 
in a December 2004 rating decision, granted an increased 40 
percent evaluation, effective July 9, 2003, the date it was 
determined that entitlement to the 40 percent evaluation 
arose. See 38 C.F.R. § 3.400(o)(2)(allowing for an effective 
date of the date when it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date).  The Veteran disagreed with 
that decision and this appeal followed.  

During the pendency of the appeal, the RO granted an 
increased 60 percent evaluation in a July 2009 rating 
decision.  The 60 percent evaluation was effective May 21, 
2009.  As noted in the introduction, applicable law provides 
that a claim remains in controversy where less than the 
maximum benefit available is awarded. See A.B. v. Brown, 6 
Vet. App. 35 (1993).  As such, the Veteran's claim for an 
increased evaluation remains in appeal and consists of the 
following questions: 1) whether an evaluation in excess of 40 
percent is warranted prior to May 21, 2009, and 2) whether an 
evaluation in excess of 60 percent is warranted for the 
period beginning May 21, 2009.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In the present case, vasovagal syncope is not listed in the 
Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury. 38 C.F.R. 
§§ 4.20, 4.27.  In the present case, the vasovagal syncope 
with headaches was rated by analogy under 38 C.F.R. § 4.124, 
Diagnostic Code 8911 for the evaluation of seizures and 38 
C.F.R. § 4.130, Diagnostic Code 9413 for evaluation of 
anxiety.  Under Diagnostic Code 8911, a 40 percent rating is 
assigned when there is at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent rating is warranted when 
the disability averages at least 1 major seizure in 4 months 
over the last year, or 9 to 10 minor seizures per week.  An 
80 percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  Finally, a 100 percent rating 
is warranted when the disability averages at least 1 major 
seizure per month over the last year. 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

A note prior to the Diagnostic Code explains that major 
seizures are characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in the consciousness or conscious 
control associated with staring or rhythmic blinking of the 
eyes or nodding of the head, or sudden jerking movements of 
the arms, trunk, or head, or sudden loss of postural control.  
A note after the criteria governing evaluation of seizures 
indicates that in the presence of major and minor seizures, 
the predominating type should be rated.  Note (3) indicated 
that no distinction would be made between diurnal and 
nocturnal major seizures.  Significantly, a note following 
the rating criteria indicates that nonpsychotic organic brain 
syndrome should be evaluated separately under the appropriate 
diagnostic code (e.g., 9304 or 9326).  Additionally, in the 
absence of a diagnosis of non-psychotic organic psychiatric 
disturbance, if diagnosed and shown to be secondary to the 
epilepsy, the condition will be rated separately under the 
appropriate diagnostic code.

Furthermore, special consideration is to be given to rating 
claims concerning epilepsy where a history of unemployability 
was shown.  Specifically, a note following the diagnostic 
code explains that an epileptic, although seizures are 
controlled, may find employment and rehabilitation difficult 
due to employer reluctance to hiring an epileptic.  Where a 
case includes a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in the 
inability to obtain employment.  A social and economic survey 
should be conducted to secure all relevant facts and data to 
evaluate the reason for unemployment including education, 
occupations prior and subsequent to service, places of 
employment and reasons for termination, wages received, the 
number of seizures.  After completion of the survey, the 
claim should be considered by the rating board and when the 
survey indicates the unemployability is due to epilepsy and 
jurisdiction is not vested in the body by reason of schedular 
evaluations the case should be submitted to the Director, 
Compensation and Pension service.

The claim was also considered under Diagnostic Code 9413 
which evaluates anxiety.  Regulations pertaining to the 
criteria for evaluating psychiatric disorders, including 
anxiety, provide for a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 denotes transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

A July 2003 VA record reflected the Veteran was seen for once 
a week fainting spells.  The Veteran indicated the spells 
became that frequent 6 months ago and related she had been 
told it was stress related. There was extensive work-up 
including event monitor, tilt table and electroencephalogram 
(EEG) which were normal.  The Veteran related a psychiatrist 
indicated it was stress related.  Triggers included excessive 
exercise, emotional stress, excessive heat and fear.  There 
was no headache but there was a heat rush and vertigo.  The 
Veteran indicated the episodes always happened when she was 
under stress and was previously told they were vasovagal.  No 
seizure activity was witnessed and the episodes only last a 
few seconds.  The assessment was apparent vasovagal syncope 
with multiple work-up.  The physician noted the diagnosis was 
by history and it appeared vasovagal as other causes were 
ruled out in the past.  A subsequent July 2003 record 
reviewed the Veterans charts.  The physician noted similar 
complaints in 1994 when the Veteran had over 30 spells.  The 
physician reviewed prior tests and noted that a February 1993 
magnetic resonance imaging test (MRI) was normal, an EEG in 
1993 was normal and a neuropsychiatric evaluation showed 
evidence of avoidant personality and mild panic disorder.  
Additionally, a 1992 neurological examination was normal and 
an electrocardiogram (EKG) and tele monitoring were normal.  

A July 2003 VA record noted the Veteran had fainting spells 
averaging twice a week.  Prior history reflected the fainting 
spells were once a week for the prior six months.  The 
physician noted the Veteran had undergone significant work up 
including event monitor, tilt table, EEG, stress test, 
echocardiogram, EEG and MRI.  The assessment was syncope 
which appeared to be related to emotional stress.  A Holter 
monitor was ordered to rule out arrythmia.  Episodes occurred 
twice a week and were related to stress emotionally.  A 
September 2003 VA record noted complaints of syncopal 
episodes worse in the past six months.  She indicated 
episodes decreased to once every 2 weeks and explained she 
read more and tolerated stress better.  There was negative 
tilt table in March 2003, echocardiogram showed the left 
ventricular size was in the upper normal limit, thickness was 
normal, and ejection fraction was 55 to 60.  The right 
ventricle was normal and there was mild trace regurgitation 
and no pulmonary hypertension in 2003.  EKG had a normal 
sinus rhythm and rate of 72 in 2003.  The assessment was 
syncope with work up in past but no Holter monitor.  The 
symptoms appeared to be related to emotional stress.  There 
was questionable syncope verses conversion disorder.  

The Veteran was seen at a VA outpatient treatment center in 
November 2003 for anxiety and fainting spells which she 
related were stress related.  Mood was described as good and 
she ate and slept well.  She had good energy and 
concentration.  There was no evidence of anhedonia or crying 
spells and no history of psychotic or manic symptoms.  There 
was no suicidal or homicidal ideation.  The Veteran indicated 
she was busy and reported being stressed and anxious for 3 
hours a day, mainly during her night hours as a real estate 
agent.  Fainting episodes were described as hot flashes 
followed by an increase in heart rate, respiratory rate, 
vertigo, and fear of dying and then by loss of consciousness. 
During loss of consciousness the Veteran could hear and 
respond to external stimuli. Attacks were triggered by good 
and bad emotions.  She denied symptoms of derealizations and 
depersonalization.  She indicated she was an organizational 
freak and was driven by anxiety to clean and keep things in 
order.  The symptoms did not interfere with daily living 
activities but she lived in fear of performance or social 
situations.  She denied symptoms of agoraphobia or 
claustrophobia and denied anticipatory anxiety of incoming 
attacks.  There was no history of seizure.  

Mental status examination indicated she was well groomed and 
cooperative.  Speech was fluent and mood was euthymic. Affect 
was appropriate, fearful and anxious.  There was no 
abnormality of perception.  Thought flow was spontaneous, 
normal, linear, logical and goal directed and the thought 
content was normal.  There was no suicidal or homicidal 
ideation.  Judgement, insight and reliability were good.  She 
was alert and oriented in all spheres and had good memory and 
concentration.  The diagnosis was social anxiety disorder; 
rule out panic disorder without agoraphobia and rule out 
generalized anxiety disorder. The GAF was 65. 

A private record dated in December 2003 indicated the Veteran 
was seen for syncope.  The Veteran explained she was seen at 
VA but they found no specific cause or episodes of syncope 
and a psychiatrist diagnosed her with anxiety and stress.  
She felt slightly better but described an episode in December 
2003 and has been out of work since then.  Clinical 
examination reflected she had normal vital signs and there 
was only mild tenderness to the lumbar spine after that fall.  
It was okay for her to resume work in 2 days. 

A VA outpatient treatment record in January 2004 noted 
Veteran seen for follow up.  She was on Zoloft for anxiety 
and indicated the medication helped some.  Prior problems 
included fainting spells and syncopal episodes which occurred 
about once a week for the last 8 months.  She indicated she 
had 3 episodes since her prior visit to VA.  She was 
previously told it was stress related.  The Veteran also had 
anxiety disorder.  The assessment was syncope verses 
conversion disorder with stable symptoms and anxiety.  

The Veteran called VA in May 2004 and requested an 
appointment for syncopal episodes which occurred daily over 
the last two weeks with a maximum of 2 events a day.  She 
explained there was nor warning of the impending faint and 
she would fall to the ground.  She described an episode two 
weeks prior where she fell down steps and struck her head and 
described headaches and bruising secondary to the fall.  She 
reported she had been out of work for 1 week and wanted an 
evaluation so she could return to her job.  A May 2004 VA 
outpatient treatment record noted increasing fainting spells 
brought on by stressful situations.  The spells increased in 
frequency about 2 weeks ago and now occurred about 2-3 times 
a week on average. The prior week she fell down her front 
steps and hit her head resulting in headaches.  She denied a 
current headache.  She reported stress from two deaths in the 
family.  She indicated prior to episodes she felt dizzy but 
she fainted so quickly she could rarely do anything about 
dizziness before she passed out.  She passed out for second 
at a time.  There was no tongue biting, shaking or 
incontinence.  Over the last two weeks she had not gone to 
work at the Post Office.  The impression was history of 
fainting spells/syncopal episode and anxiety disorder and the 
Veteran was described as very stressed out.  The fainting 
spells probably increased as a result of stress.  The 
physician noted she could not work because the employer would 
not let her return.  Medical workup had been performed with 
no source for the symptoms and the physician concluded that 
vasovagal response could not be excluded although the tilt 
tables were negative and symptoms were probably all related 
to the underlying psychiatric disorder.  

Another May 2004 VA outpatient treatment record noted 
complaints of blackouts and stress.  The Veteran indicated 
the most recent blackout was 3 days prior to the visit.  She 
explained she had been on leave without pay from the Post 
Office and explained it was difficult to do her job because 
of passing out.  She indicated that she passed out even when 
there was seemingly no stress.  She denied suicidal or 
homicidal ideation.  Mental status examination reflected she 
was well groomed and cooperative and attentive.  Speech was 
fluent and mood was described as euthymic. Affect was 
appropriate.  There was no abnormality of perception and 
thought flow was spontaneous.  There was no abnormality of 
thought content.  There was no suicidal or homicidal ideation 
and she was oriented in all spheres.  

A May 2004 VA outpatient treatment record noted the Veteran 
had a history of fainting spells occurring once a week.  
Extensive workup by event monitor, tilt table and EEG were 
normal and the episodes were diagnosed by psychiatrists as 
stress related.  The Veteran described her mood as good and 
indicated she slept and ate well. She had good energy and 
concentration.  The Veteran denied anhedonia or crying 
spells.  There was no history of psychotic or manic symptoms.  
There was no suicidal homicidal ideation.  She worked two 
jobs and cared for 3 kids.  She indicated she was very 
stressed and anxious and was most stressed at night during 
her hours as a real estate agent.  

She described fainting episodes as hot flashes with increased 
heart rate, respiratory rate, vertigo, and fear of dying.  
The symptoms were followed by loss of consciousness for less 
than a minute.  She could hear and respond to external 
stimuli during these periods of unconsciousness.  Attacks 
were triggered by good and bad emotions.  She denied symptoms 
of derealizations and depersonalizations. She described being 
an organizational freak and felt driven by anxiety to perform 
compulsive cleaning at home, and keeping things in order; 
however, she denied compulsions of checking, washing, 
counting or other rituals.  She indicated the symptoms did 
not interfere with daily living activities but described 
marked and persistent fear of social or performance 
situations.  For example, she indicated it could be 
humiliating or embarrassing when interacting with authority 
figures, walking into a crowded room or initiating small 
talk.  She denied symptoms of agoraphobia or claustrophobia 
and denied anticipatory anxiety of incoming attacks.  The 
physician indicated she was diagnosed with panic attacks and 
placed on medication.  She was on Zoloft for a period which 
helped decreased the frequency and severity of the attacks 
but it was discontinued for neurology and cardiology work-up.  
The diagnosis was anxiety disorder.  

Mental status examination reflected the Veteran was well 
groomed and cooperative. Speech was fluent and mood was 
euthymic. Affect was described as appropriate, fearful and 
anxious.  There was no abnormality of perception.  Thought 
flow was spontaneous, normal, linear, logical and goal-
directed and content had no abnormality.  There was no 
suicidal or homicidal ideation.  Judgement was good by 
history.  Insight and reliability were good.  The Veteran was 
oriented in all spheres and memory was good.  The assessment 
was anxiety disorder, secondary to general medical condition, 
and the GAF was 65.  

A June 2004 VA outpatient treatment record indicated the 
Veteran was seen for evaluation of atypical fainting spells 
that have worsened in recent months.  She explained the 
events began with a warm feeling then she fell and could not 
move or respond but was aware of the environment and what 
people said.  She described frequent headaches and constant 
fatigue, worsened by the medication for anxiety. She denied 
depression but reported frequent stress and explained the 
fainting episodes occurred during times of stress but also 
occurred during times of enjoyable emotions.  Essentially any 
strong emotion, positive or negative, would trigger an 
episode.  She denied psychotic or manic symptoms, substance 
use or other psychiatric complaint.  The events occurred 
about twice a week.  

Mental status examination indicated the Veteran was 
cooperative.  Her speech, language, dress and grooming were 
within normal limits.  The Veteran was not agitated and eye 
contact was normal.  Mood and affect were normal.  Thought 
process was goal-oriented and thought content was without 
suicidal or homicidal ideation.  There were no perceptual 
abnormalities.  Cognition, memory, judgment and insight were 
within normal limits.  The diagnosis was rule out anxiety and 
rule out cataplexy.  The GAF was 80.  

The Veteran underwent a VA examination for epilepsy and 
narcolepsy in September 2004.  The Veteran indicated she was 
seen for fainting spells but treatment never managed the 
condition.  The symptoms often occurred when she was upset or 
had increased stress.  The Veteran related she was diagnosed 
with a stress disorder and evaluated in neurology, psychiatry 
and cardiology and all tests were normal.  The Veteran 
described an increased onset of the episodes since about 
April 2004 and indicated they occurred about twice a week.  
She indicated it most recently occurred when she did laundry 
at home.  She described increased heat and dizziness but 
indicated by the point she felt those symptoms it was too 
late for her to stop the activity.  She denied any injury 
when the syncopal episodes occurred and there was no report 
of seizures. 

Clinical examination indicated speech was slurred.  Cranial 
nerves III through XII were grossly within normal limits.  
She indicated she worked at the Post Office but had to look 
for another job because of frequent episodes of syncope.  She 
explained the Post Office was not comfortable with her having 
these episodes.  She related that she fell down stairs in 
April with a syncopal episode.  The clinical diagnosis was 
vasovagal syncopal episodes with onset and diagnosis in 1990 
and syncopal vasovagal episodes with continued recurrences.  
The Veteran treated with Zoloft to help with stress.  The 
vasovagal episode was unresolved.  

The Veteran also underwent a VA mental examination in October 
2004.  The examiner reviewed the claims file and considered 
the Veteran's complaints. The Veteran indicated she was on 
medical leave from the US post office.  She described her 
first fainting spell as an overwhelming hot feeling followed 
by lightheadedness, dizziness and brief loss of 
consciousness.  The fainting spells persisted from basic 
training until the present day and followed the same pattern 
of physical sensations.  She indicated she fainted after 
approximately 90 percent of the episodes and the episodes 
were frequently followed by significant headache and 
backache.  She denied spontaneous urination or seizures 
during episodes and indicated that exercise, funerals, 
physical illness and sexual intercourse were the four main 
stress events that tended to cause the episodes.   

Mental status examination reflected the Veteran was well 
dressed and had no psychomotor agitation or verbal 
pressuring.  Thoughts were clear cogent and coherent.  She 
was alert and well oriented in all spheres.  She reported 
good sleep without nightmare or night terrors.  She denied 
sleep walking.  Appetite was good and she had gained weight.  
Mood was a 5 on a scale of 10 of depression.  Recent deaths 
in the family and difficulty with her stepsons created some 
stress and depression.  She describer herself as quite 
organized and indicated she had a sense of urgency with 
respect to performing chores and errands on time.  She denied 
difficulty with memory or concentration.  She described 
headaches and back problems subsequent to falls from the 
fainting spells but denied related gastrointestinal problems, 
bowel problems, hearing impairment, vision impairment or 
band-like sensations around the head associated with the 
spells.  She denied derealization and depersonalization and 
seemed to have insight into her difficulties. Judgment was 
unimpaired.  A state trait anxiety scale reflected she scored 
66th percentile on state anxiety and 67th percentile on trait 
anxiety indicating some elevated anxiety.  A VA physician 
felt she had anxiety secondary to the general medical 
condition.  The diagnosis was likely anxiety disorder and the 
GAF was 70.  The examiner concluded the Veteran had anxiety 
related difficulties which were expressed as somatic 
phenomena.  

An October 2004 VA record noted the Veteran was on light duty 
secondary to fainting spells, but needed to return to work 
and requested the relevant paperwork.

The Veteran was afforded another VA examination in May 2009 
to assess the severity of her disability.  The examiner 
reviewed the claims file and considered the Veteran's 
complaints.  The Veteran described fainting episodes and 
"seizures" where she became excited, passed out and 
awakened feeling hazy and remote.  The Veteran indicated the 
episodes occurred approximately nine times a week.  The 
examiner noted prior examinations suggested the episodes may 
be related to anxiety.  There was no history of 
hospitalization or surgery, no history of trauma to the 
central nervous system or history of neoplasm.  There was no 
seizure history.  The Veteran required medical visits every 
three months and indicated there were no episodes of 
narcolepsy during the prior year or episodes of generalized 
non-conclusive epilepsy, conclusive epilepsy, simple partial 
epilepsy, or complex partial epilepsy during the past year.  
There was no history or symptoms indicating the presence of 
an organic brain syndrome or other mental disorder that could 
be related to epilepsy.  

Clinical examination reflected the mental status was fully 
oriented and cranial nerves II- XII were intact.  An 
electroencephalographer found a normal 8-10 hertz rhythm and 
concluded that the EEG was normal in the awake and drowsy 
modes.  The MRI was normal.  The examiner indicated the 
Veteran worked in customer service and was employed full 
time.  She had worked there for less than a year and had lost 
less than 1 week of time from her job during the past year.  
She explained she missed work because of an episode of 
syncope.  She also left early one day after an episode of 
vasovagal syncope.  She previously worked at the Post Office 
for 13 years and then resigned.  The conclusion was there 
were 9-10 vasovagal episodes per week.  The examiner 
indicated the condition resulted in the Veteran losing 
approximately 2 days of work since December 2008.  She was 
unable to work with machinery, maintain a driving job or have 
a high stress job.  

The Veteran underwent a VA mental examination in May 2009.  
The examiner noted her complaints of her syncope disorder and 
noted the Veteran indicated there was speculation over 
whether it was a true neurological problem or involved 
psychological factors.  The Veteran explained she passed out 
when she became too excited in either a positive or negative 
direction.  She indicated the episodes occurred approximately 
9 times a week.  The Veteran failed to describe any marked 
problems with anxiety or any clearcut panic episodes.  She 
indicated she was always somewhat anxious in some social 
situations but did not describe panic episodes related to 
those situations.  The examiner indicated the underlying 
concern was that her seizure-like episodes may be related to 
psychosomatic factors.  Specifically the Veteran had been 
tested and a MMPI-2 from 1993 was nontelling and gave no 
overwhelming indication of a psychosomatic contribution.  

The Veteran indicated she worked as a customer service agent 
for a travel service and also worked as a real estate broker.  
She worked approximately 50 hours a week.  She indicated the 
seizure events still occurred but she drove at times.  She 
tried to carpool with coworkers to avoid driving as much as 
possible.  

Mental status examination reflected the Veteran was well-
groomed and neatly dressed.  The Veteran interacted in a 
polite and cooperative friendly manner.  Affect was of normal 
intensity and generally pleasant.  Mood appeared stable.  She 
did not appear to be significantly depressed or anxious.  
Appetite and sleep were not impaired and there was no history 
of eating disorder.  Speech was clear, goal directed, 
spontaneous and of normal pace and volume.  Thought content 
was rational.  There was no history of hallucinations, 
delusions or mania.  She indicated she was always shy but had 
a few friends and was overcoming problems with shyness.  
Mental pace and general energy level were within normal 
limits.  She was free of psychomotor agitation.  Motivation 
level was unimpaired.  She denied suicidal ideation, intent 
or plan.  Insight and judgment were fair and adequate for 
current safety.  The diagnosis was anxiety disorder, not 
otherwise specified and noted to have limited social anxiety.  
The GAF was 70.  

The examiner indicated the Veteran did not demonstrate overt 
symptoms of marked anxiety or depression.  There was some 
thought her fainting/seizure like episodes were related to 
anxiety; however, the examiner felt it was unlikely given her 
anxiety level was not particularly high.  It was also felt 
that psychosomatic factors could be involved which was 
plausible but not adequately supported.  The Veteran 
demonstrated very limited social anxiety that has been a long 
term problem and was not particularly relevant to fainting 
seizure-like episodes.  The 1993 MMPI -1 testing was valid 
but not particularly telling as she scored high on one scale 
sensitive to psychosomatic problems but not at an elevation 
that would warrant concern.  It was possible she responded 
defensively on the profile and a repeat MMPI-2 was 
recommended.  The Veteran worked successfully for 50 hours a 
week and there was no reason why should could not continue to 
manage the stress tolerance or social interaction and 
efficiency demands of employment at that time.  

The Veteran was also provided a social and industrial 
examination in May 2009.  The examiner noted that after 
service the Veteran worked in a men's clothing store for 3-4 
months.  She subsequently worked at the US Post Office for 13 
years and enjoyed the job but had difficulty working for her 
supervisor and getting along with some coworkers.  She was 
written up for improper lifting; however the letter was 
subsequently removed from the file as it was unfounded.  She 
indicated the job became so stressful that her seizure-like 
activity increased and she ultimately resigned in 2006.  She 
began selling real estate during the last two years she 
worked at the Post Office and this added to her stress as she 
was told not to drive because of the frequent seizures.  
Therefore others had to help her and drive her to 
appointment.  She gave up the real estate job in June 2008.  
She began her current job in December 2008 and reported only 
missing 2 days of work due to the seizures.  

The Veteran indicated that although she was currently 
employed she was upset she was unable to get approval for 
vocational rehabilitation.  She was denied because she had 
not been fired from her last job but she explained she could 
not continue working there due to the stress.  She was happy 
to have her current customer service job but felt she should 
receive vocational rehabilitation because she left a job of 
13 years due to seizures brought on by the stress of the job.  
She wants to work but felt she would not get a job that paid 
as well without new training.  She felt there was no room for 
upward mobility in the current customer service job.  The job 
was not stressful but she worried about having to take time 
off due to seizure events.  She has taken two days since 
staring in December 2008.  

The examiner concluded the Veteran demonstrated a willingness 
to work in spite of seizure disorder.  Although she quit the 
highest paying job with the Post Office, she remained 
committed to working.  The current status of the housing 
market and her inability to drive from seizures precluded her 
from selling real estate.  The examiner noted it appeared her 
service-connected condition negatively impacted her 
employment selection.  However, the service-connected 
condition did not impact her ability to handle funds.  She 
did not need assistance and demonstrated a good work attitude 
and willingness to move forward with getting suitable 
employment in spite of the seizures.  There was a good 
supportive circle of family and friends and the Veteran 
appeared to be well adjusted socially.  

A May 2009 addendum indicated the Veteran was requested to 
complete a Minnesota Multiphasic Personality Inventory-2 to 
help assist clarification of the diagnosis.  She returned to 
take the test but did not pursue it to completion as there 
were no results to review.  There was therefore no additional 
information to amend the May 2009 mental examination.  

The Veteran also submitted a May 2004 employee certification 
form in which a healthcare provider noted the Veteran's 
condition required intermittent doctor visits.  The condition 
was chronic and episodic and would continue indefinitely.  
The Veteran required intermittent time off work and should be 
given light duty and desk work; however, the physician noted 
the Veteran was not currently incapacitated. She should not 
work with heavy machinery, work on her feet or drive due to 
her condition.  A May 2004 letter from the Veteran's employee 
indicated the request for light duty was permanent and the 
Veteran could not perform lifting, carrying, stooping, 
squatting, walking, standing, and climbing steps or ladders.  
She must be seated while working and should not operate 
machinery or drive while working. The letter further noted 
there was no light duty available within the functional area 
within those restrictions.  The employer would check other 
areas to see if there was a light duty assignment elsewhere 
and would notify the Veteran if there was one.  The Veteran 
was otherwise not able to return to duty until the end of the 
light duty restrictions as noted by the physician.  

The Veteran also submitted several lay statements in support 
of her claim.  In her April 2004 application for benefit the 
Veteran indicated the frequency of the spells had been less 
but the severity of the injury was increasing.  She indicated 
she had to miss several days work from her job and explained 
her job was in jeopardy.  She described leg and arm injury 
along with headaches with the episodes.  She related she 
could not perform simple tasks around the house and the 
condition limited her quality time with her husband and 
children.  She described a fear of falling down stairs, 
driving and going places alone.  In August 2004, the Veteran 
explained she was on medical leave from the Postal Service 
until May 2005.  She indicated the financial hardship added 
to her stress and caused more episodes.  The Veteran 
reiterated her fears in the January 2005 Notice of 
Disagreement.  She explained she lived in constant fear of 
her next fainting episode and described constant headaches.  
She reported she missed many days from work causing hardship 
to her family.  On the March 2005 Substantive Appeal, the 
Veteran explained she had daily spells and sometimes more 
than one a day.  The Veteran argued her spells affected her 
family life, ability to focus at work and caused her husband 
to leave her due to embarrassment at her illness and her 
inability to function a wife and mother.  She explained she 
was unable to adapt to stressful situations and felt that 
these factors warranted at least a 70 percent rating.  

In a March 2006 statement, the Veteran's representative 
indicated that the Veteran had episodes of vasovagal syncope 
during active duty which continued until the present time.  
The Veteran had complete evaluations without any conclusive 
opinion as to the organic cause for the syncopal episodes.  
There was suggestion of an underlying psychological disorder; 
however, subsequent psychiatric testing failed to show any 
psychiatric disorder.  The representative indicated that 
treatment records noted that the frequency and 
unpredictability of the syncopal episodes render the Veteran 
to be severely occupationally and socially impaired.  The 
Veteran's representative indicated in January 2007 that the 
Veteran's condition was so severe it precluded her from 
working.  The Veteran's representative argued in the October 
2009 informal hearing presentation that a higher rating was 
warranted as the Veteran continued to worry about having to 
take time off due to the seizures. Therefore the 
representative felt the impact of the condition on her 
employment should be considered and a higher rating should be 
assigned.   




Evaluation for the Period prior to May 21, 2009

Evaluating the evidence in light of the above rating criteria 
reflects that an evaluation in excess of 40 percent is not 
warranted for the period prior to May 21, 2009.  

As an initial matter, the Veteran's fainting episodes have 
been described as a hot flash, followed by increased heart 
rate, increased respiration, dizziness and then a period of 
unconsciousness.  This most closely resembles a minor 
epileptic seizure.  As noted above, a minor seizure is 
characterized by a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  There is no indication the Veteran's 
vasovagal episodes resembled a tonic-clonic seizure.  
Accordingly, in order for an increase to be granted, the 
evidence must demonstrate the Veteran had at least 9-10 
fainting episodes a week.  

The evidence for the period prior to May 2009 clearly fails 
to reflect this level of severity.  While the exact number of 
episodes the Veteran sustained each week varied, it was 
generally far fewer than the 9-10 a week required for a 60 
percent evaluation.  Rather, the evidence reflects the 
Veteran had approximately 1 episode a week in July 2003 and 
August 2003.  It decreased to once every 2 weeks in September 
2003.  A January 2004 record also noted once a week episodes.  

A May 2004 record noted daily episodes over the prior two 
weeks, at times even involving 2 episodes a day.  This number 
would suggest the Veteran had at least 7 episodes and 
possibly more suggesting an increased evaluation may be 
warranted; however subsequent records all report a number far 
lower than the daily or twice a day episodes.  For example, 
another May 2004 record noted episodes averaging 2-3 times a 
week.  A subsequent May 2004 record noted complaints of 
fainting spells once a week.  Accordingly, the evidence 
during that time period does not more nearly approximate a 
finding of 9 episodes a week.  Accordingly, an increased 
evaluation is not warranted.

Nor is an increased evaluation warranted under the 
regulations for general anxiety.  None of the evidence during 
this time period illustrates the Veteran's vasovagal syncope 
with headaches and anxiety manifested with symptoms such as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, difficulty understanding complex 
commands, impaired memory, impaired judgment, impaired 
abstract thinking or disturbances of motivation and mood, 
difficulty in social and work relationships.  In fact, mental 
status examinations in November 2003, May 2004 and June 2004 
described the Veteran as having appropriate affect, goal-
directed speech and normal memory, judgment, thinking, and 
mood.  Additionally, the Veteran's GAF scores for the period 
prior to May 21, 2009, reflect a level of functioning greater 
than that the 50 percent rating evaluation contemplates.  
Specifically, the Veteran was assessed as having a GAF 
ranging from 65 to 80.  Significantly, a GAF of 65 represents 
some mild symptoms and GAF of 80 reflects transient and 
expectable reactions to psychosocial stressors, no more than 
a slight impairment in functioning.  Accordingly, an 
increased evaluation is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's vasovagal syncope has remained relatively 
stable during this period and a staged rating is not for 
application.

For the Period Beginning May 21, 2009

The evidence of record also does not establish that the 
Veteran meets the criteria for an evaluation in excess of 60 
percent for the period beginning May 21, 2009.  Rather, 
during the May 2009 epilepsy and mental health examinations 
the Veteran described fainting episodes of 9-10 times a week.  
As discussed above, the Veteran's fainting vasovagal episodes 
most closely resemble a minor seizure.  Therefore, given the 
history of 9 episodes a week, a 60 percent evaluation, but no 
higher, is warranted.  There is simply no medical evidence or 
lay assertion that the episodes occurred more than 10 times a 
week.  As such, an increased evaluation under Diagnostic Code 
8911 is not warranted.

Nor does the evidence reflect a higher rating is warranted 
under the rating criteria for anxiety.  While the Veteran was 
noted to have some anxiety and panic, she never had symptoms 
such as suicidal ideation, obsessional rituals, illogical or 
obscure speech, near-continuous panic or depression that 
affected her ability to function independently, appropriately 
and effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene or 
difficulty adapting to stressful circumstances or maintaining 
effective relationships.  While there was anxiety, 
particularly over fearing future episodes, the Veteran 
continued to maintain a good relationship with friends and 
family who were described by the social and industrial 
surveyor to be very supportive.  Similarly, none of the 
records reflect evidence of spatial disorientation or neglect 
of personal appearance and hygiene.  In fact, the May 2009 
mental examination described the Veteran as well groomed and 
neatly dressed.  Significantly, none of the records reflected 
any suicidal or homicidal ideation and the Veteran 
specifically denied any ideation during the May 2009 
examination.  There was also no evidence or report of 
impaired impulse control associated with episodes of rage.  
Rather, the Veteran was described as polite and cooperative 
and did not describe any episodes of violence during the 
examinations.  Additionally, the Veteran's GAF score of 70 
recorded during the May 2009 VA examination denotes only mild 
symptoms.  In other words, the Veteran's GAF score does not 
represent serious symptoms or deficiencies or impairment in 
social or occupational functioning to support an increased 70 
percent evaluation under Diagnostic Code 9413.

The Board has also considered whether a staged rating is 
appropriate in accordance with Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

The Board notes that her service-connected disability 
includes headaches.  Where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Estaban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the Board must 
determine whether a separate rating is warranted for 
headaches.  38 C.F.R. § 4.124, Diagnostic Code 8100, refers 
to migraine headaches.  While the record does not show any 
diagnoses of migraine headaches, the Board will evaluate her 
headache disability by analogy under Diagnostic Code 8100.  
This code provides a noncompensable rating for migraine 
headaches with less frequent attacks.  A 10 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging once in two 
months over the last several months.  A 30 percent disability 
rating may be assigned upon a showing of migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months, and a 50 
percent disability rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the evidence shows that the Veteran 
has recurrent headaches, the evidence does not show that she 
has prostrating attacks.  The headaches tend to be of a 
general nature and tend to come and go with her vasovagal 
syncope.  As such, a separate compensable rating for 
headaches is not warranted under Diagnostic Code 8100.


ORDER

For the period prior to May 21, 2009, an evaluation in excess 
of 40 percent for vasovagal syncope with headaches is denied.  

For the period beginning May 21, 2009, an evaluation in 
excess of 60 percent for vasovagal syncope with headaches is 
denied.

REMAND

In a February 2009 Board Remand, it was determined that the 
evidence presents such an exceptional or unusual disability 
picture that is not contemplated by the schedular criteria.  
Consequently, the Board determined that the case should be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an extra-schedular rating. The agency of 
original jurisdiction (AOJ); however, unilaterally determined 
that a referral was not necessary.  In making this 
determination, the AOJ concentrated on the most recent 
evidence concerning the Veteran's employment.  Consideration 
of whether an extraschedular rating is warranted must be 
considered from the date of the Veteran's claim in May 2004 
to the present.  In this regard, a staged extraschedular 
rating may be assigned.  The Board is obligated by law to 
ensure that the AOJ complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (the Court).  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In light of the foregoing, the claim must 
be remanded for compliance with the February 2009 Board 
remand which instructed the AOJ to refer the claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of the assignment of 
an extra-schedular rating.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim should be 
forwarded to the Director of VA's 
Compensation and Pension Service or Under 
Secretary for Benefits for consideration 
of entitlement to extraschedular ratings 
for vasovagal syncope with headaches in 
accordance with 38 C.F.R. § 3.321(b).  In 
this regard, consideration should be given 
for an extraschedular rating from May 2004 
to the present.

2.  If the determination is adverse to the 
veteran, she and her representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


